         Case 1:19-cv-00622-CCC Document 67-1 Filed 05/03/21 Page 1 of 5




                            United States District Court
                           Middle District of Pennsylvania
                               Harrisburg Division

The PUBLIC INTEREST LEGAL
FOUNDATION,

                                            Plaintiff,
    v.

KATHY BOOCKVAR, in her official
capacity as Acting Secretary of the                      No. 1:19-cv-00622-CCC
Commonwealth of Pennsylvania,
JONATHAN M. MARKS, in his official
capacity as Deputy Secretary for Elections
and Commissions, and the BUREAU OF
COMMISSIONS, ELECTIONS AND
LEGISLATION,

                                        Defendants.


                          Affidavit of Logan Churchwell
              in Support of Plaintiff’s Motion for Summary Judgment

         I, Logan Churchwell, make the following declaration from personal

knowledge pursuant to 28 U.S.C. § 1746:

         1.    I am a resident of the State of Oklahoma.

         2.    I am Director of Research and Original Content for the Public Interest

Legal Foundation (“Foundation”), the plaintiff in the above-captioned action.

         3.    The Foundation is a non-partisan, public interest organization

headquartered in Indianapolis, Indiana. The Foundation promotes the integrity of

elections nationwide as part of its mission. The Foundation does this, in part, by
                                        1
       Case 1:19-cv-00622-CCC Document 67-1 Filed 05/03/21 Page 2 of 5




using state and federal open records laws (e.g., the Public Disclosure Provision) to

study and analyze the voter list maintenance activities of state of local

governments. Where necessary, the Foundation also takes legal action to compel

compliance with state and federal voter list maintenance laws. The Foundation has

dedicated significant time and resources to ensure that voter rolls in the

Commonwealth of Pennsylvania, and other jurisdictions throughout the United

States, are free from ineligible registrants, including, deceased individuals, foreign

nationals, individuals who are no longer residents, and individuals who are

simultaneously registered in more than one jurisdiction. The Foundation has filed

multiple lawsuits in the Commonwealth of Pennsylvania in furtherance of its

election integrity goals. See, e.g., Public Interest Legal Foundation v. Boockvar,

Civ. No. 1:20-cv-1905 (M.D. Pa.) and Public Interest Legal Foundation v. Voye,

Civ. No. 2:20-cv-00279 (W.D. Pa.).

      4.     The Foundation has received voter list maintenance records

concerning non-United States citizens from officials in the Commonwealth of

Pennsylvania.

      5.     On or around October 23, 2017, the Foundation sent to Defendant

Marks and Defendant Marks the letter filed in this case as Docket Entry 1-9

(hereafter, the “Request Letter”). Exhibit A at 25:12-15.




                                       2
       Case 1:19-cv-00622-CCC Document 67-1 Filed 05/03/21 Page 3 of 5




      6.     Pursuant to Section 8(i)(1) of the National Voter Registration Act of

1993 (“NVRA”), 52 U.S.C. § 20507(i)(1) (hereafter, the “Public Disclosure

Provision”), the Foundation’s Request Letter sought to inspect or receive four (4)

categories of records. Doc 1-9.

      7.     The Department of State did not produce any of the Requested

Records in response to the Request Letter. Exhibit A at 25:23-25.

      8.     On October 25, 2017, a representative of the Foundation, visited the

Pennsylvania Department of State’s Bureau of Commissions, Elections and

Legislation to inspect the requested records. Doc. 1 at 22.

      9.     An office employee informed the Foundation’s representative that

Records Letter had been received, but that the requested records were not available

for inspection. See Doc. 1 at 22.

      10.    The Department of State did not permit inspection of the requested

records during the Foundation’s October 25, 2017 visit. See Doc. 1 at 22.

      11.    On or around December 4, 2017, the Foundation sent to Defendant

Marks and Ms. Fuhrman and Defendant Marks and Ms. Fuhrman received the

letter filed in this case as Docket Entry 1-10 (hereafter, the “Follow-up Letter”).

Exhibit A at 29:1-30:5.




                                       3
       Case 1:19-cv-00622-CCC Document 67-1 Filed 05/03/21 Page 4 of 5




      12.    On December 6, 2017, a Foundation representative again visited the

office of the Pennsylvania Department of State’s Bureau of Commissions,

Elections and Legislation to inspect the Requested Records. See Doc. 1 at 24.

      13.    The Department of State did not permit inspection of the Requested

Records during the Foundation’s December 6, 2017 visit. See Doc. 1 at 24.

      14.    On or around December 20, 2017, Kathleen Kotula, Deputy Chief

Counsel for the Department of State, emailed to the Foundation a letter and the

Foundation received the letter filed in this case as Docket Entry 1-11 (hereafter, the

“Denial Letter”). See Doc. 1 at 25.

      15.    The Denial Letter provided, “[T]he Department does not agree that

the NVRA entitles you to access the records you seek.” Doc. 1-11 at 1.

      16.    On or around March 20, 2019 the Foundation served on Defendants

Boockvar and Marks—through and with consent of their counsel, Mr. Gates—

written notice of alleged NVRA violations, which is filed in this case as Docket

Entry 1-16 (hereafter, the “NVRA Notice Letter”). See Doc. 1 at 32.

      17.    On March 20, 2019, in an email to the Foundation’s counsel, Mr.

Gates acknowledged receipt of the NVRA Notice Letter on the Defendants’ behalf

and confirmed that he provided the NVRA Notice Letter to Defendants Boockvar

and Marks. Mr. Gates stated the following in his email: “Thank you for sending the

attached notice of violations of the NVRA to my attention today. I have this day,

                                       4
       Case 1:19-cv-00622-CCC Document 67-1 Filed 05/03/21 Page 5 of 5




March 20, 2019 provided the attached notice to my clients Kathryn Boockvar and

Jonathan Marks.” Doc. 1-17.

      18.    On or around April 9, 2019, the Department of State sent, and the

Foundation received the letter filed in this case as Docket Entry 1-18 (hereafter, the

“NVRA Denial Letter”).

      19.    The NVRA Denial Letter provided, “[T]he Department does not agree

that the NVRA entitles you to access the records you described.” Doc. 1-18.

      20.    The Foundation received no further correspondence from the

Defendants, their counsel, or anyone else at the Pennsylvania Department of State.

See Doc. 1 at 33.

      21.    The Secretary did not cure her violation of the NVRA in the time

afforded by the NVRA. See Doc. 1 at 36.

      I declare under penalty of perjury that the foregoing is true and

accurate to the best of my knowledge.

Dated: May 3, 2021.                           Respectfully submitted,




                                              Logan Churchwell




                                        5
